Citation Nr: 1439677	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-28 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for weakness of the left lower extremity

2.  Entitlement to an initial rating higher than 10 percent for weakness of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for weakness of the right upper extremity.

4.  Entitlement to an initial rating higher than 30 percent for dysphagia.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  He relocated to Florida and later to Maine, so the RO in Togus since has assumed jurisdiction and is the RO that most recently recertified his appeal to the Board.

The January 2009 decision at issue granted service connection for multiple sclerosis (MS) with neurogenic bladder and assigned an initial 60 percent rating for this disability.  The RO also granted service connection for other residuals of the MS, namely, for associated weakness of the left lower extremity, which received an initial 40 percent rating, for dysphagia (difficulty swallowing), which received an initial 30 percent rating, and for weakness of the right upper and right lower extremities, which received initial 10 percent ratings.  All of the initial ratings were retroactively effective from August 16, 2008, the date of receipt of his claims.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

In December 2012 the Board denied the claim of entitlement to an initial rating higher than 60 percent for the MS with neurogenic bladder, including on an 
extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  But the Board, instead, remanded all of the other claims for further development and consideration.  However, the requested development does not appear to have been completed, therefore there was not compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  So rather than now deciding these other claims, the Board is again remanding them to the Agency of Original Jurisdiction (AOJ) for still further development.

REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding, rather than deciding, these remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, in December 2012 the Board remanded these remaining claims to the RO via the Appeals Management Center (AMC) for further development, including obtaining additional treatment records and having the Veteran undergo another VA compensation examination reassessing the severity of these remaining disabilities.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

When previously remanding these claims, the RO in St. Petersburg, Florida, still had jurisdiction.  However, the Veteran subsequently moved to Maine, at which point the RO in Togus, Maine, assumed jurisdiction.  Regardless, it does not appear that either RO (or the AMC) completed any of the remand directives.  Recent treatment records have not been associated with the Veteran's physical or electronic claims file.  And while at one point a new VA compensation examination was requested by the RO in St. Petersburg, it does not appear that it was ever completed.  Therefore, the Veteran's recent treatment records relating to these disabilities still need to be obtained, and he still needs to be provided another VA compensation examination.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Obtain the records of all additional evaluation or treatment the Veteran has received for his dysphagia and upper and lower extremity weakness since 2009, whether from VA or privately.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of his dysphagia and the weakness affecting his right and left lower extremities and right upper extremity.  The claims file and a complete copy of this decision and remand must be made available to and reviewed by the examiner for the pertinent history.  Responses are especially needed concerning the following:

(a) the extent or degree of weakness or other impairment of the right and left lower extremities and right upper extremity, including a description of this weakness in terms of whether it is akin to complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is slight/mild, moderate, moderately severe, or severe.

(b) whether the dysphagia only permits the Veteran to swallow liquids.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



